DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the submission filed on January 13, 2021.
Claim(s) 1-20 are currently pending and have been examined. 
This action is made Non-Final.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 was rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of US Patent No. 10,915,956 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both cases are concerned with managing market-on-close (MOC) orders.  Claim 1 of US Patent No. 10,915,956 teaches the limitations in instant claim 1 of storing, in a trading system comprising one or more computing devices…; displaying, via a graphical user interface coupled with the trading system…; receiving, by the trading system…wherein the one or more definable order parameters identify at least the one or more exchanges or a financial instrument.  Instant claim 1 does not teach the limitations in claim 1 of US Patent No. 10,915,956 recited as “…and at least one or more selected from the group consisting of a start parameter at which execution becomes active, an expiry type parameter, an end parameter which includes a time of order expiry and a processing stop time, and an applicable close time parameter, and wherein the order entry dialog includes at least one button configured to accept a first input corresponding to a buy confirmation”, and “executing a closing strategy at a calculated closing strategy release time, wherein executing the closing strategy includes transmitting one or more limit orders to an exchange”.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the instant claim with the aforementioned limitations in US Patent No. 10,915,956 because the modification would improve efficiency.     


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-20 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 11 as the claim that represents the claimed invention for analysis and is similar to independent method Claim 1 and product Claim 16.  Claim 11 recites a system for managing one or more Market-On-Close (MOC) orders…wherein the one or more settlement rules are associated with one or more financial instruments traded on the one or more exchanges.

Managing one or more Market-On-Close orders…wherein the one or more settlement rules are associated with one or more financial instruments traded on the one or more exchanges, under its broadest reasonable interpretation, covers certain methods of organizing human activity because it recites fundamental economic principles or practices.  If subject matter, under its broadest reasonable interpretation, covers performance of the limitations as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea (i.e. managing one or more market-on-close orders).  The trading system in Claim 1 is just applying generic computer components to the recited abstract idea.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 11 and 16 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
a trading system comprising one or more computing devices, each of which include one or more processors, in operable communication over a network, configured to: 
store market data and one or more settlement rules associated with one or more exchanges, 
display, via a graphical user interface coupled with the trading system, an order entry dialog window illustrating one or more definable order parameters for the one or more MOC orders, wherein the one or more definable order parameters comprises a limit price parameter; 
receive the one or more definable order parameters for the generating one or more MOC orders, wherein the one or more definable order parameters identify at least the one or more exchanges or a financial instrument; 
and send the one or more MOC orders to the trading system, and wherein the trading system is in operable communication with the one or more exchanges.
The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1, 11, and 16 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more  to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1, 11, and 16 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims further define the abstract idea that is present in their respective independent claim(s) 1, 11, and 16 and thus correspond to certain methods of organizing human activity and hence are abstract for the reasons presented above.  Dependent claim 5 includes a processing component of the trading system and a trading client.  Dependent claim 8 includes a processing component of the trading system.  Claim 9 includes the trading system.  However, the trading client, the processing component of the trading system, and the trading system itself do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea itself because the additional elements amount to adding the words “apply it” with the judicial exception.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claim(s) 1-20 are not patent-eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gastineau (US 8,655,765 B1) in view of Newell (US 8,595,120 B1).   
Regarding claim(s) 1, 11, and 16:
Gastineau teaches:
display, via a graphical user interface coupled with the trading system, an order entry dialog window illustrating one or more definable order parameters for the one or more [MOC] orders, wherein the one or more definable order parameters comprises a limit price parameter; (Gastineau:  Fig. 15B, a graphical user interface illustrating one or more definable order parameters comprising a limit price parameter.  Gastineau teaches orders, but does not teach market-on-close orders.  Newell teaches market-on-close order, as explained below.)
receive the one or more definable order parameters for the generating one or more MOC orders, wherein the one or more definable order parameters identify at least the one or more exchanges or a financial instrument; (Gastineau:  col 33, lines 20-35, “In one embodiment, the computer interface within Figs. 15A and 15B may be executed on a remote computer system…”) 
and send the one or more [MOC] orders to the trading system, and wherein the trading system is in operable communication with the one or more exchanges.   (Gastineau:  Fig. 8, Item 304.  Fig. 8 shows a process for sending one or more investor orders to a trading system.; Fig. 17 shows a direct order entry (item 60) being sent to an exchange market (item 80))  
	Gastineau does not teach, however, Newell teaches:  
a trading system comprising one or more computing devices, each of which include one or more processors, in operable communication over a network, (Newell:  Fig. 1, a network of computing devices comprised of one or more processors in a MOC exchange system.)
configured to: store market data and one or more settlement rules associated with one or more exchanges, wherein the one or more settlement rules are associated with one or more financial instruments traded on the one or more exchanges; (Newell:  col 4, lines 55-65, “…the method is configured to receive one or more of the buy orders and sell orders…that comprises a parameter specifying a length of time parameter…and wherein the matching step matches…where neither order has a length of time parameter, if specified, that has lapsed.”; col 11, lines 60-65, “…transactions involving the transfer of securities between various entities…may be performed electronically via one or more clearing systems…”; col 6, lines 15-25, “…the market-on-close system facilitates the buying and selling of securities at…a primary market, such as, for example, a primary exchange for a set of securities.”)
market-on-close orders (Newell:  Abstract; col 1, lines 15-20)
It would have been obvious to one of ordinary skill in the art at the effective time of filing of the invention to have modified the exchange systems of Gastineau to include the market-on-close trading teachings of Newell to match buy and sell orders at a price “that maximizes the amount of tradeable stock”. (Newell:  col 1, lines 15-25)  

Regarding claim(s) 2: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 1.  Gastineau further teaches:
wherein the one or more settlement rules associated with the one or more exchanges comprise at least one of a plurality of types of contracts permitted to be traded, a plurality of types of assets to be traded, one or more contract size limits, a marking-to-market calculation associated with a type of asset, a minimum margin requirement associated with the type of contract, a maintenance margin requirement associated with the type of contract, a minimum margin deposit requirement associated with a type of participant, and trading hours. (Gastineau:  col 17, lines 5-10)

Regarding claim(s) 3: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 1.  Gastineau further teaches:
wherein the one or more financial instruments is one or more futures contracts of a commodity, bond, currency, or stock.  (Gastineau:  col 28, lines 10-20)

Regarding claim(s) 4: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 1.  Gastineau further teaches:
wherein the executing is based on the one or more definable order parameters and the stored settlement rules corresponding to the identified one or more exchanges.  (Gastineau:  col 28, lines 5-20)

Regarding claim(s) 5: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 1.  Gastineau further teaches:
wherein the receiving by the trading system the one or more MOC orders further comprises: receiving the one or more MOC orders having the one or more definable order parameters by a processing component of the trading system from a trading client of the trading system, wherein the trading client is configured to accept input defining the one or more definable order parameters from one or more end users via a dialog entry, and transmitting the one or more MOC orders having the one or more definable order parameters to the processing component to be executed.  (Gastineau:  col 33, lines 20-35)

Regarding claim(s) 6: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 5.  Gastineau further teaches:
wherein the receiving and the transmitting of the one or more MOC orders having the one or more definable order parameters comprises an electronic message format.  (Gastineau:  col 36, lines 40-50)

Regarding claim(s) 7: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 1.  Gastineau further teaches:
determining a closing strategy, wherein the closing strategy comprises at least one of: calculating a volume-weighted average price of one or more financial instruments; Active 57563135.121Attorney Docket No.: 081601.0178 calculating a time-weighted average price of the one or more financial instruments; or calculating a percentage of volume of the one or more financial instruments; and executing the closing strategy comprising transmitting one or more limit orders to the one or more exchanges.  (Gastineau:  col 20, 50-65)

Regarding claim(s) 8: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 1.  Gastineau further teaches:
wherein determining, based on one or more of the stored settlement rules corresponding to the identified one or more exchanges and the identified financial instrument and a closing strategy, wherein a release time of the closing strategy comprises processing by a processing component of the trading system market data associated with the financial instrument traded on the one or more exchanges.  (Gastineau:  col 20, lines 15-30)

Regarding claim(s) 9: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 8.  Gastineau further teaches:
wherein executing the closing strategy at the closing strategy release time comprises validating the one or more MOC orders associated with the one or more exchanges specific order validation rules stored by the trading system and associated with the one or more exchanges.  (Gastineau: col 28, lines 5-20)

Regarding claim(s) 10: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claim 9.  Gastineau further teaches:
wherein validating the one or more MOC orders according to the one or more exchanges specific order validation rules comprises: checking the one or more order parameters against at least one of: customer account information; a symbol associated with the financial instrument on the one or more exchanges; a last trade price of the financial instrument; Active 57563135.122Attorney Docket No.: 081601.0178 one or more compliance triggers; or one or more regulatory reporting triggers.  (Gastineau:  col 7, lines 1-10)

Regarding claim(s) 12 and 17: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claims 11 and 16, respectively.  Gastineau further teaches:
further configured to store one or more order validation rules associated with the one or more exchanges.  (Gastineau:  col 4, lines 35-45)

Regarding claim(s) 13 and 18: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claims 11 and 16, respectively.  Gastineau further teaches:
further configured to execute the one or more MOC orders directly on the one or more exchanges.  (Gastineau:  col 26, lines 5-15)

Regarding claim(s) 14 and 19: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claims 12 and 17, respectively.  Gastineau further teaches:
further configured to validate the one or more MOC orders upon execution by checking the one or more MOC order parameters against the one or more stored order validation rules associated with the one or more exchanges.  (Gastineau:  col 21, lines 10-25)

Regarding claim(s) 15 and 20: 
The combination of Gastineau/Newell, as shown in the rejection above, discloses the limitations of claims 11 and 16, respectively.  Gastineau further teaches:
further configured to transmit the one or more MOC orders to a broker associated with the one or more exchanges.  (Gastineau:  col 25, lines 50-60)


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Singer (US 7,783,556 B1) discloses a system and method for displaying order information in relation to a derivative of price.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
	August 19, 2022

/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698